Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nigro on 06/08/2022.

The application has been amended as follows: 


1.	(Amended) A system for controlling landing gear subsystems, comprising:
	a controller; 
	a nose gear motor drive unit in operable communication with the controller; 
	a first electric motor in operable communication with the nose gear motor drive unit, wherein the first electric motor is configured to actuate a nose landing gear bay door; 
	a second electric motor in operable communication with the nose gear motor drive unit, wherein the second electric motor is configured to actuate a nose landing gear between a landing gear up position and a landing gear down position,
wherein the nose gear motor drive unit is configured to drive one of the first electric motor or the second electric motor at a time; 
	a main gear motor drive unit in operable communication with the controller;
	a third electric motor in operable communication with the main gear motor drive unit, wherein the third electric motor is configured to actuate a main landing gear bay door; [[and]] 
	a fourth electric motor in operable communication with the main gear motor drive unit, wherein the fourth electric motor is configured to actuate a main landing gear brake assembly,  wherein the main gear motor drive unit is configured to drive one of the third electric motor or the fourth electric motor at a time; and
	a braking resistor electrically coupled to the nose gear motor drive unit and the main gear motor drive unit, the braking resistor being configured to dissipate regeneration energy from the nose gear motor drive unit and the main gear motor drive unit.

2.	(Original) The system of claim 1, further comprising an alternating current direct current converter electrically coupled to the nose gear motor drive unit and the main gear motor drive unit.

3.	(Cancelled) 

4.	(Amended) The system of claim [[3]] 2, further comprising:
a steering motor drive unit in operable communication with the controller and electrically coupled to the alternating current direct current converter and the  braking resistor; and
a fifth motor in operable communication with the steering motor drive unit. 

5-6.	(Canceled) 

7.	(Amended) The system of claim [[6]] 1, further comprising: 
a first sensor operably coupled to at least one of the first electric motor or the second electric motor and in operable communication with the controller; and 
a second sensor operably coupled to at least one of the third electric motor or the fourth electric motor and in operable communication with the controller. 

8.	(Original) The system of claim 7, wherein the controller is configured to output commands to the nose gear motor drive unit in response to signals output from the first sensor, and wherein the controller is configured to output a second set of commands to the main gear motor drive unit in response to signals output from the second sensor.

9.	(Amended) A landing gear system, comprising: 
	a nose gear door motor; 
	a nose gear motor drive unit in operable communication with the nose gear door motor; 
	a nose gear retraction-extension motor in operable communication with the nose gear motor drive unit; 
	an alternating current direct current converter electrically coupled to the nose gear motor drive unit;
	a braking resistor electrically coupled to the nose gear motor drive unit and configured to dissipate regeneration energy from the nose gear motor drive unit;
	a controller in operable communication with the nose gear motor drive unit; and 
	a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations comprising:
		receiving, by the controller, a pilot command; 
		determining, by the controller, a nose landing gear power sequence for providing power to the nose gear door motor and the nose gear retraction-extension motor in response to receiving the pilot command; and 
		outputting, by the controller, a first command to the nose gear motor drive unit, wherein the nose gear motor drive unit is configured to power either the nose gear door motor or the nose gear retraction-extension motor based on the first command from the controller. 

10.	(Original) The landing gear system of claim 9, wherein the nose gear motor drive unit includes a programmable logic device configured to receive commands, including the first command, from the controller, and wherein the programmable logic device generates pulse width modulation signals configured to control at least one of the nose gear door motor or the nose gear retraction-extension motor based on the commands received from the controller. 

11.	(Original) The landing gear system of claim 10, further comprising: 
	a first sensor operably coupled to the nose gear door motor and in communication with the controller; and 
	a second sensor operably coupled to the nose gear retraction-extension motor and in communication with the controller. 

12.	(Original) The landing gear system of claim 11, wherein the operations further comprise: 
	receiving, by the controller, a first signal from the sensor; and
	determining, by the controller, whether to power the nose gear door motor or the nose gear retraction-extension motor based on the first signal.

13.	(Amended) The landing gear system of claim 12, further comprising: 
	a main gear motor drive unit electrically coupled to the alternating current direct current converter and the  braking resistor and in operable communication with the controller, the braking resistor being configured to dissipate regeneration energy from the main gear motor drive unit;
	a main gear door motor in operable communication with the main gear motor drive unit; and 
	a brake control motor in operable communication with the main gear motor drive unit.

14.	(Original) The landing gear system of claim 13, wherein the operations further comprise: 
	determining, by the controller, a main landing gear power sequence for powering the main gear door motor and the brake control motor in response to receiving the pilot command; and 
	outputting, by the controller, a second command to the main gear motor drive unit, wherein the main gear motor drive unit is configured to power either the main gear door motor or the brake control motor based on the second command from the controller. 

15.	(Amended) A system for controlling landing gear subsystems, comprising:
	a controller; 
	a first motor drive unit in operable communication with the controller, wherein the first electric motor is configured to actuate a nose landing gear bay door; 
	a first electric motor in operable communication with the first motor drive unit;
	a second electric motor in operable communication with the first motor drive unit, wherein the second electric motor is configured to actuate a nose landing gear between a landing gear up position and a landing gear down position;
	a second motor drive unit in operable communication with the controller; 
	a third electric motor in operable communication with the second motor drive unit, wherein the third electric motor is configured to actuate a main landing gear bay door;
	a fourth electric motor in operable communication with the second motor drive unit, wherein the fourth electric motor is configured to actuate a main landing gear brake assembly; [[and]]
	an alternating current direct current converter electrically coupled to the first motor drive unit and the second motor drive unit; and
	a braking resistor electrically coupled to the first motor drive unit and the second motor drive unit, the braking resistor being configured to dissipate regeneration energy from the first motor drive unit and the second motor drive unit. 

16.	(Cancelled)

17.	(Amended) The system of claim [[16]] 15, wherein the first motor drive unit includes a first programmable logic device configured to receive a first command from the controller and generate first pulse width modulation signals configured to control at least one of the first electric motor or the second electric motor in response to the first command from the controller, and wherein the second motor drive unit includes a second programmable logic device configured to receive a second command from the controller and generate second pulse width modulation signals configured to control at least one of the third electric motor or the fourth electric motor in response to the second command from the controller.

18. 	(Amended) The system of claim [[16]] 15, further comprising:
	a first sensor operably coupled to the first electric motor and in communication with the controller;
	a second sensor operably coupled to the second electric motor and in communication with the controller; 
	a third sensor operably coupled to the third electric motor and in communication with the controller; and
	a fourth sensor operably coupled to the fourth electric motor and in communication with the controller. 

19.	(Amended) The system of claim 15, wherein the first motor drive unit is configured to drive 

20.	(Canceled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 9 is the broadest claim; the prior art of Wissing (US 2021/0067001 A1) discloses a landing gear system and contemplates a nose landing gear (“other support wheels and tires”; Paragraph [0020]) and then further goes on to disclose resistors for dissipating heat energy (See Paragraph [0026]), the resistors being located remote from the actual landing gear. However these resistors are not for dissipating regenerative heat related to operating the doors of the nose landing gear, as in claim 9, and they are not connected to BOTH the main and nose landing gears as required in Claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642